CLAYTON, Justice,
dissenting.
I agree with the Court of Appeals that “subcontracts submitted for approval by the Department of Highways should accurately reflect the agreement of the contracting parties and should accurately show the scope and extent of the subcontract . .” “The true agreement between a prime contractor and subcontractor will be submitted to the department for approval only if the courts refuse to enforce any secret agreement, the true terms of which have been misrepresented to the department.” I would affirm the decision of the Court of Appeals.